DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 22 November 2022. Claims 4, 9-11, and 20 have been cancelled, claims 1, 3, 5, 12, 14, 19, and 22 have been amended, and no new claims have been added. Therefore, claims 1-3, 5-8, 12-19, and 21-22 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that the Preamble to Applicant's claims do not appear to provide structural limitations to the claims (except at claim 19 reciting a non-transitory processor-readable storage medium) but rather appear to merely indicate purpose or intended use; therefore, the preambles (except as to claim 19) may be granted little if any patentable weight (see MPEP § 2111.02).

Claim Interpretation
The Examiner notes that the term “Artificial Intelligence (AI)” is used at least at the preambles of claims 1-3, 5-9, 12-13, and 21-22; however, only a “model” is used. Therefore, the term “Artificial Intelligence (AI)” is interpreted (in keeping with the Examiner’s Note above) as encompassing any form or type of model. 
Further, the term “invoice” is used, and that the light of the specification is that “The payments processing system 100 receives an invoice 118 including details regarding a user's purchases … [where t]he user 150 may be purchasing the one or more products either from a brick-and-mortar store or from an online merchant” (Applicant ¶ 0027). Therefore, the light of the specification indicates that an “invoice” includes, for example, requests for payment by/via a merchant – such as credit/debit card, online banking, or mobile platform/application submissions.
Further, a “mix and match model” is not defined other than the description that “The mix and match model generates different types of pairings or combinations of the products in the invoice and the different valid payment modes from the user profile” (at Applicant ¶ 0022). In other words, then, the mix and match model claimed merely considers the possible payment modes and combinations (as people generally do themselves).
Further, independent method claim 14 recites enabling selection of the savings based offer and the behavior based offer, causing display of an auto-pay election option, and enabling auto-pay contingent on the user selection of the auto-pay option. The Examiner notes that per Ex parte Schulhauser (see MPEP § 2111.04(II)), only the displays are required – the enabling of auto-pay, since part of a method claim, is contingent and not required.
Further still, independent claims 1, 14, and 19 each recite  “identify the savings based best offer … wherein the savings based best offer includes a combination of partial payments by at least two payment modes of the plurality of payment modes for payment of the at least one product … by: causing generation of an output by a mix and match model wherein the output of the mix and match model includes combinations of each of the one or more products with each of the plurality of payment modes weighted by the considerations”. The claim phrasing used, despite the amount of verbiage, merely appears to indicate that the savings based model outputs a best offer.
As indicated above, apparently the savings based model is the mix and match model, as indicated above (that considers payment modes or combinations thereof for the product(s)); however, then, the claiming of what that best offer is required to be (i.e., “a combination of partial payments”) is merely claiming the expected results – that partial payments, also commonly called a split payment, is/are the “best offer” (instead of a single payment mode for one product, or for all products). MPEP 2111.04 indicates that a “clause … [may] not [be] given weight when it simply expresses the intended result of a process step positively recited clause” citing to Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), as quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). For Applicant’s benefit, the Examiner notes that the office training slides pertaining to claim interpretation on this issue provide further information – they are available at https://view.officeapps.live.com/op/view.aspx?src=https%3A%2F%2Fwww.uspto.gov%2Fsites%2Fdefault%2Ffiles%2Fdocuments%2Ffnctnllnggcmptr.pptx&wdOrigin=BROWSELINK, particularly, see slides 17-19. If the instant claims are interpreted as requiring the model, then the model is recited with some detail to achieve the result (i.e., it is a mix and match model) and the only limitation on the model is that it be capable of obtaining the result, but not that the particular result itself is required. (see slide 17). Nothing beyond the output of the mix and match model as the savings oriented model (considering payment modes or combinations thereof for the product(s)) is required by this element.
Still further, claim 3 depends from claim 1 and recites “wherein the user behavior based best offer is the same as the savings based best offer and the processor is to further: trigger automatic payment for the user’s purchase using one or more of the plurality of payment modes set out in one of the user behavior based best offer and the savings based best offer”. Parent claim 1 recites “wherein the user behavior based best offer is selected from the offers for consideration based on historical data from a user profile of the user that includes a plurality of payment modes and the offers for consideration” and “identify the user behavior based best offer from the offers of considerations for the at least one product of the one or more products, wherein the user behavior based best offer is determined by the user behavior model based on the historical data from the user profile and the offer data”. The Examiner notes that the behavior model considers a user profile that includes a plurality of payment modes, but is not recited as being required to output “at least two payment modes” as claim 3 indicates. 
Nevertheless, that the output of both the behavior and savings based model “is the same” is, as indicated immediately above, strictly the expected result and granted little if any patentable weight. Further, claim 1 already requires “automatically trigger[ing] payments … based at least on the user selection of one of the user behavior based best offer and the savings based best offer”. Therefore, there literally is no limitation to find at claim 3. This also now appears to be a breadth issue since the scope of claim 3 is the same as that of claim 1 – there is no further limitation.
Even still further, claim 22 (depending from claim 21, which depends from claim 1) recites “wherein to automatically trigger the payments for the user's purchase the processor is to further: automatically trigger payments for the user's purchase using the selected APIs corresponding to the plurality of payment modes further based at least on an enablement of the UI element for the auto-pay option.” However, parent claim 1 already requires “that an auto-pay option is enabled” and “automatically trigger payments by selecting … APIs … based at least on the user selection of one of the [offers] and the enablement of the auto-pay option”. There is no apparent limitation to find at claim 22 – the recitations all appear required at parent claim 1. Therefore, although claim 22 may not be indefinite (it appears to clearly merely require what is already required at parent claim 1), it does not offer further limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 12-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-3, 5-9, 12-13, and 21-22), method (claims 14-18), and non-transitory processor-readable medium (claim 19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an Artificial Intelligence (AI) based payments processing system, comprising: at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to: generate at least one training dataset from raw data for training a savings oriented model and a user behavior model, wherein the at least one training dataset includes purchase transaction data further including at least consumers' purchases. corresponding payment modes used for the consumers' purchases and historical data of prior consumer selections of offers available for the consumers purchases; train the savings oriented model on the at least one training dataset, the savings oriented model identifies a savings based best offer from offers of considerations for at least one product of one or more products wherein the savings based best offer provides a maximum monetary value based on the offers for consideration; train the user behavior model on the at least one training dataset for identifying a user behavior based best offer from the offers of considerations for the at least one product, wherein the user behavior based best offer is selected from the offers for consideration based on historical data from a user profile of the user that includes a plurality of payment modes and the offers for consideration; extract metadata from an invoice including details of purchases made by the user, wherein the metadata extracted from the invoice includes at least a listing of one or more products purchased by the user and corresponding prices of the one or more products; retrieve user data pertaining to the plurality of payment modes associated with the user profile; access offer data including the offers of considerations for the one or more products corresponding to the plurality of payment modes, the considerations to be received by the user in response to paying for at least one product of the one or more products with a corresponding payment mode of the plurality of payment modes; identify the savings based best offer from the offer data for the at least one product of the one or more products wherein the savings based best offer includes a combination of partial payments by at least two payment modes of the plurality of payment modes for payment of the at least one product, and the savings based best offer is identified by the savings oriented model by: causing generation of an output by a mix and match model wherein the output of the mix and match model includes combinations of each of the one or more products with each of the plurality of payment modes weighted by the considerations, and providing the output of the mix and match model by a dynamic decision tree structure model based on the offer data; obtaining, from the dynamic decision tree scoring model, paths that combine the at least two payment modes across each of the one or more products; calculating a cumulative score for each of the paths; selecting the at least two payment modes from one of the paths with a highest cumulative score from the cumulative scores to pay for the at least one product in the savings based best offer; identify the user behavior based best offer from the offers of considerations for the at least one product of the one or more products, wherein the user behavior based best offer is determined by the user behavior model based on historical data from the user profile and the offer data; enable presentation of the user behavior based best offer and the savings based best offer for selection to the user via a user device; determine that an auto-pay option is enabled in the user profile; and automatically trigger payments for the user's purchase by selecting Application Programming Interfaces (APIs) corresponding to the plurality of payment modes based at least on the user selection of one of the user behavior based best offer and the savings based best offer and the enablement of the auto-pay option.
Independent claims 14 and 19 are parallel to claim 1, claim 14 being directed to a method with the same (or similar) activities and claim 19 being directed to a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the same or similar activities. Therefore, claims 14 and 19 are directed to the same idea.
The dependent claims (claims 2-3, 5-9, 12-13, 15-18, and 21-22) appear encompassed by the abstract idea since only indicating determining if the best offers are the same (claim 2), authorizing the use of frictionless (auto pay) payment (claim 3), accessing offer data by retrieving web pages, receiving third party offer data in a plurality of formats, scraping the data, and converting the data to text (claim 5), converting web page considerations, products, merchants and payment modes by NLP and/or NER, and storing the information (claim 6), using KNN methodology (claims 7 and 16), the mix and match model employing data wrangling techniques (claims 8 and 17), identifying the savings based best offer by outputting valid payment modes corresponding to each product, each payment mode to pay entirely for the corresponding product (claim 9), using partial payment of one mode and carry forward the remainder, and increase weight of the mode based on the carry forward, obtain paths for each product and calculate a cumulative score based on the weight (claim 12), executing dimensionality reduction on training data for the user behavior model and train the models (claim 13), weighing payment modes proportional to number of times the mode is selected by the user (claim 15), weighing the user behavior model higher than the savings model (claim 18), causing display of a UI (displaying the invoice, an auto-pay element, and payment history) (claim 21), and/or triggering auto-pay based on auto-pay being enabled (claim 22) Therefore, the dependent claims are merely limiting the application of the abstract idea and are therefore encompassed by the abstract idea. 
The underlined elements of the claims indicating the elements that may be considered additional to the abstract idea; however, where “a dynamic decision tree structure model” may indicate (based on it being dynamic) the requirement of using a computer, this is also just a form of what people have long done – see Decision Tree, from Wikipedia, dated 31 May 2019 and downloaded 18 August 2021 from https://en.wikipedia.org/w/index.php?title=Decision_tree&oldid=899689912, indicating that “Traditionally, decision trees have been created manually” with an image of a manual tree (at p. 1), and “Traditionally, decision trees have been created manually — as the aside example shows — although increasingly, specialized software is employed” (at p. 2). The Examiner is also including copies of the same Wikipedia page from 7 April 2009, indicating that at least over a decade prior to the above page date, the indication of traditional manual creation was recognized (see pp. 1-2) and from 14 January 2012, indicating that at least by 2012, the indication appeared indicating decision tree use is increasingly via software, i.e., computers (see p. 2). 
The claim elements may be summarized as the idea of enabling payments for a user purchase by selecting a payment mode and/or presenting payment modes for user selection; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.
To be more specific: claims 1, 14, and 19 present the output/outcome of both the behavior-based and savings-based models so that the user can select one. If or when “an auto-pay option is enabled”, the automatic payment option is used to pay; however, Applicant did not invent auto-pay, Applicant is merely using it without improvement. There is no claim to any activity if or when auto-pay is not selected, so it appears that in the contingent circumstance that it is not “enabled in the user profile”, the claim would continue or complete in any manner conceivable – e.g., the user would submit payment rather than use auto-pay. Therefore, the claims merely present options for making payment, but it is still up to the user to select an option.
The savings model is described as “using a mix and match model and a dynamic decision tree structure model” (Applicant ¶ 0022), so this is merely calculating which mix of payment options provides the best savings (i.e., the largest discount, largest reward, least cost, etc.). Thus, the savings model uses a “mix and match” model and “dynamic decision tree structure” described as apparently merely iterating through the various possible combinations of payment modes (i.e., the decision tree identifying the possible combinations, and the mix and match aspect considering all the combinations) to select what is calculated to be the “best” savings.
The behavior model selects the “best offer” based on historical purchase behavior of payment modes – apparently, if the user generally or always uses one mode (e.g., a particular card, or card and points mix, etc.) for a type of purchase (e.g., groceries purchased are generally or always a particular card and points on the grocer rewards system, whereas travel is generally or always that particular card and frequent flyer miles) the behavior model selects based on that history.
The Examiner has considered the modeling as to whether this is additional to the idea itself. As indicated above, although the preamble and specification use the term “Artificial Intelligence” or “AI”, and the specification also uses the term “machine learning” or “ML”, the savings model is apparently described as merely calculating the savings, and is therefore interpreted as merely being a statistical or mathematics model. The behavior model is described as “the user behavior model may be based on Al techniques such as the k Nearest Neighbor (KNN) methodology” (Applicant ¶ 0024), which may offer some hope in overcoming a 101 rejection; however, the ONLY description of this kNN methodology is that immediately following the above citation, Applicant indicates “The KNN model is trained via supervised training”. Jones, M. Tim, Supervised learning models, IBM Developer [online], dated 26 February 2018, retrieved from https://developer.ibm.com/articles/cc-supervised-learning-models/ on 6 December 2022 indicates “Supervised learning is a method by which you can use labeled training data to train a function” and “In supervised learning, you create a function (or model) by using labeled training data that consists of input data and a wanted output.” (both at p. 1). Therefore, the understanding of the light of the specification is that the supervised model is a computer emulating or trained to perform the decisions that persons do or would otherwise perform. As such, even if the claims were drawn to the behavior model specifically being a kNN (as opposed to merely the methodology, as at dependent claims 7 and 16), the description indicates that this would merely be using computer to implement the idea as a person would – the computer emulating the labeled data of the supervised training data set.
Therefore, although the claims recite training and using the savings and behavioral models, the savings model scoring the potential savings of payment mode options and the behavior model selecting the “best” payment mode option based on historical use of payment modes, both appear to encompass the models being just mathematical models (e.g., statistics and/or calculations), and the claims really just present the payment mode options for user selection.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the preamble of claim 1 indicating use of an Artificial Intelligence (AI) based … system, the system comprising: at least one processor; a non-transitory processor-readable medium storing machine-readable instructions that cause the processor to implement the idea, enable presentation … via a user device; cause a display of a user interface (UI); and payments by selecting Application Programming Interfaces (APIs) (at claim 1), and additionally, the indication of claim 19 being directed to a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the activities, and perhaps the use of a dynamic decision tree structure model. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
Although “Artificial Intelligence” is claimed, the actual claim limitations only indicate the use of modeling (i.e., e.g., the modeling, decision tree, and/or any artificial intelligence that is used is, or may be, pre-existent to the claims and any invention therein), which would appear to be implementation by a computer, i.e., merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The use of the claimed system indicates merely using a generic computer (see, e.g., Applicant ¶¶ 0063-0064, as submitted) to apply the idea, which is found to be merely adding “apply it” or an equivalent as explained above.
Although the use of a decision tree could be considered part of the abstract idea since it would apparently be traditionally performed manually, to any extent the indication of a dynamic decision tree would indicate or require a computer for implementation, this also is therefore considered to be merely adding “apply it” or an equivalent as explained above.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are, as indicated above, merely adding “apply it” or an equivalent.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. And the Examiner notes that Applicant ¶¶ 0063-0064 indicates the implementation to be by a generic computer.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As indicated above, the dependent claims only limit the application of the idea, and not add significantly more than the idea; therefore, they are considered encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-3, 5-9, 12-19, and 21-22 are indicated to be allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:

The current instant claims recite a computer system (with processor and storage medium) for extracting product list metadata from an invoice, retrieving a user profile data pertaining to a plurality of payment modes, accessing offer data corresponding to the plurality of payment modes, identifying a savings best offer that includes partial payments from at least two payment modes, causing output of a model that includes combinations of products and payment modes, processing that output with a dynamic decision tree model, determining if the user profile has historic selection data, and if it does, identify a user behavior best offer, enable presentation of the behavior and savings based best offer and cause display via a user interface to enable selection of auto-pay, and automatically trigger automatic payment based on user selection of one of the behavior or savings best offer.
The closest prior art of record, Rampell et al. (U.S. Patent Application Publication No. 2009/0292599; hereinafter Rampell) in view of Anderson et al. (U.S. Patent Application Publication No. 2017/0278085, hereinafter Anderson) discloses the computer processor and medium to extract metadata retrieve user profile data and payment modes, access offer data, identify a savings best offer, determine if historic behavior data is at the profile, and identify a behavior best offer (Rampell, as indicated at the Non-Final Office Action dated 27 August 2021), as well as using a dynamic decision tree (Anderson, as indicated at the Non-Final Office Action dated 27 August 2021). Furthermore, where Rampell indicates multiple payment modes may be used (Rampell at 0114, 0346, 0349-0350, 0388-0389, “blended” transactions), this does not explicitly disclose the best offer among them; however, Kothari et al. (U.S. Patent Application Publication No. 2011/0218884, hereinafter Kothari) teaches “a computerized comparison shopping engine that presents to users the best offers in terms of lower price, lower cost, and higher value and enables users to compare offers that may be in one of multiple, distinct payment currencies” where the currencies may include “combinations of cash or credit card payments, redemption of reward program miles, points, credits, or other units, transfer of reward program units, upgrades, and the like” (Kothari at 0007). However, these references do not appear to indicate the activation of auto-pay. But Feaver et al. (U.S. Patent Application Publication No. 2003/0115129, hereinafter Feaver) does teach this aspect (Feaver, as indicated at the Non-Final Office Action dated 27 August 2021 – see the rejection for claims 2-4).
Haupt et al. (U.S. Patent Application Publication No. 2013/0304563, hereinafter Haupt) further discloses “The present invention contemplates a variety of techniques including a computer implemented method. The method comprises receiving a plurality of offers from a plurality of entities, combining offers from the plurality of offers into an offer stack, wherein all offers of the offer stack can be applied jointly to a transaction and presenting the offer stack to a customer. Some of the entities can have one or more membership programs, and offers can be presented in one or more membership programs” (Haupt at Abstract).
Cassel et al. (U.S. Patent No. 9,355,155, hereinafter Cassel) discloses “supervised model scoring a prospective payment option in accordance with an embodiment” (column:line 1:59-61) where “The supervised model 544 may be a random forest generated based at least in part on a large number of historical records containing information about individual users (e.g., population data), which may or may not include the historical records stored in the data store 502. The supervised model 544 may be a set of decision trees (e.g., 1,000 trees) generated as a result of an analysis of a large reference data set having at least some values that correspond to fields in the historical records of the data store 502. The decision nodes of each decision tree in the set of decision trees may be configured with a condition for evaluating the frequencies 538 of fields that were matched in the top ranking records 542. The result of each evaluation may be a vote as to whether the particular top ranking record is (e.g., vote of 1) or is not likely (e.g., vote of 0) to be associated with the user of the details 516. Each decision tree of the set of decision trees may vote for each of the top ranking records 542, and once each of the decision trees has voted for the top ranking record, the number of votes for the top ranking record 542 may be summed to yield a confidence score for the top ranking record 542.” (at 14:34-53).
However, it does not appear reasonable to combine the various references together into a single combination to arrive at the claimed limitations. Therefore, the Examiner indicates the claims as allowable over the prior art.

Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections (Remarks. at 19-34), first asserting that the Step 2A, Prong 1 analysis is improper (Id. at 21-27), repeating claim 1 (Id. at 21-22), discussing the additional elements (Id. at 22-23), and specifically alleging that “this allegation that the claims do not reflect an improvement in the functioning of a computer or other technology or technical field is clearly erroneous” (Id. at 23). However, additional element analysis is for Step 2A, Prong 2, not Step 2A, Prong 1. Applicant is conflating and/or confusing the eligibility analysis guidelines.
Next, Applicant asserts that the “system affords a technical improvement in the field of online transactions” (Id.). However, it is the abstract idea related to identifying and presenting payment mode options that would be improved, which is NOT a technical improvement. The Examiner notes that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
Applicant then asserts that “The claimed elements are necessarily rooted in the technical domain of online transactions” (Remarks at 24) and Applicant then alleges the claim elements of training the models, running the models (including obtaining an output and score), and enabling presenting the behavior and savings model results so that the user can select one of the options and use (pre-established) auto-pay is/are “not those typically used by people” (Id. at 25-26, citing to 25). But the training of the models and using them so as to have payment options presented is merely the use of a computer to do what people have been doing for decades – consider the payment options available (e.g., the cards, cash, rewards, and other payment options in their purse, pocket book, billfold, wallet, or money clip), the value, savings, or discounts for each, and their history or habit of payment modes, and selected an option for payment, including split payment between modes. Since a computer (as a machine) needs an algorithm of some form (i.e., e.g., the models claimed) in order to perform the processes that are obviously what people would otherwise do, the training and implementing mathematical models to consider payment options is what would typically be done by people. There is NO rooting in technology for the instant claims.
Applicant then argues “STEP 2B – PRONG TWO ANALYSIS: FEATURES RECITED IN THE CLAIMS ARE INTEGRATED INTO A PRACTICAL APPLICATION” (Remarks at 27). However, the Examiner notes that there is no such thing as Step 2B, Prong 2 analysis. Applicant again conflates and confuses the eligibility analysis guidelines.
Applicant then remarks on integrating into a practical application (Id. at 27-28), then repeats claim 1 again (Id. at 28-29), and then asserts the claims are 1) “directed towards an improvement in online transactions” (Id.), since they 2) “not only describe the results but a specific way of achieving the results”. However, with regard to point 1), the transactions do not appear limited to online transactions – the specification describes them as “either from a brick-and-mortar store or from an online merchant” (Applicant ¶ 0027) and the claims have no apparent limitation to online transactions. As related to transactions in general and point 2), any claim has limitations that make the claim specific (regardless of eligibility and eligibility analysis), but a narrow abstract idea that requires particular types of mathematics, data, and/or models is still an abstract idea.
Applicant then again asserts that the claims reflect an improvement in computer-related technology (Remarks at 30); however, the computers and technology are not improved – the processor, memory, etc. function at the same speed, efficiency, etc. As noted above, improvements to an abstract idea are not improvements to technology.
Applicant next argues the claims recite significantly more than an abstract idea under Step 2B analysis (Id. at 31-34). Applicant again repeats claim 1 (Id. at 32-33) and then asserts that “These features must be considered significantly more than the purported abstract idea and typical human activities or even fundamental economic principles, because they describe the specific technical details of the claimed AI-based payments processing system, as described above and in the specification” (Id. at 33). However, what Applicant apparently refers to as “technical details” mere reflect and limit the abstract idea itself – the details are regarding the data used, the mathematics and/or models used in general, and the use of a generic computer to implement the idea.
Applicant then asserts that the details above “enable automatic payments even when partial amounts are paid using different payment modes” (Id.); however, that is a function of the auto-pay option that the description and claims regard as pre-existing to the process – the auto-pay capability, per the claim, is already in place and selected so there is no improvement, change, or innovation that would appear to possibly be available to consider as “significantly more”.
Applicant then alleges that the claimed generating a training data set, training the model(s), and providing the output so as to be able to select payment modes used by the pre-existing and enabled auto-pay “provide a practical and technical solution to a specific problem” (Id. at 34). However, it appears that every model described (mathematical, statistical, supervised, etc.) require a training data set. Even a simple linear regression or R-squared model (that would be included, per the light of the specification, as types of math models) require data to formulate the initial algorithm so as to calculate a score or result (such as the cumulative savings). As such, in the instant claims, and in light of the specification, training a model with a training data set is considered part of the abstract idea – thirty or forty years ago, the Examiner was using Discover Card’s “training data” of receiving 1% cash back and the history of using such card options to calculate or approximate the savings offered so as to inform the decision on which payment mode to use. The claims do not appear to have changed that analysis, the claims merely put the analysis in terms of how a computer would perform the same essential functions a person would do otherwise.

Applicant then relies on the above arguments with respect to the remaining and dependent claims. Therefore, based on the above, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kothari et al. (U.S. Patent No. 8,527,336, hereinafter Kothari), the Patent issued for the Publication listed above, discusses a “computerized system and method that enables identifying the best payment currency for a product or service. Payment currencies include cash, reward programs and the unit or currency in which reward programs are denominated, and combinations thereof. A single product search request initiates searches of multiple payment currencies. Availability, discounts, prices, comparable costs, net values and relative values are determined and/or calculated per each payment currency. Comparable cost, relative value, or other criteria, may be used to determine the best payment method, that is, the lowest cost in a common currency, such as cash. Determination of the best payment currency is accomplished in "real-time" and has an advantage of leveraging quantitative and qualitative analysis in its determination.” (Kothari at Abstract, see also column 2, lines 7-26, both indicating combinations of types of currency, and as such a mix and match model that may, or does, include a plurality of payment modes being used).
Caldwell (U.S. Patent Application Publication No. 2021/0241256) provides extensive indication of machine learning, including decision tree learning, being used (see Caldwell at, e.g., 0085-0094) in making offers, where “the available offers may be posted or otherwise made available by a third-party system of an advertiser, promoter, or the like (e.g., a provider of an offer). If there are multiple offers available to a user, the prompt module 324 may select the best offer for the user. The best offer may be the offer that provides the greatest benefit to the user in terms of a discount, monthly payment, interest rate, or the like, in terms of the user's financial goals, as described below, or the like. In a further embodiment, the prompt module 324 may present a plurality of the multiple offers available to the user so that the user may choose to accept one or more of the available offers” (Caldwell at 0202).
Akella et al. (U.S. Patent No. 8,615,467, hereinafter Akella) discusses a “method, system and computer program product for enabling completion of purchase transactions by retrieving purchase card information from an electronic database of consumer cards and applying the appropriate card to the transaction” (Akella at Abstract).
McClung, III (U.S. Patent Application Publication No. 2016/0162882, hereinafter McClung) describes “[m]ethods and systems for facilitating a choice by a consumer of one of a plurality of eWallets from an eWallet entity or from an eWallet provider and/or choice of a particular digital money from a plurality of virtual currency providers” (at Abstract), including by monitoring the user’s payment history (at least at 0015), analyzing lowest pricing (at least at 0240, etc.), “in which multiple entities bid in an effort to be the chosen entity for effecting and finalizing a transaction (or in which multiple entities seek business) … based on price and/or incentives (incentives including, e.g., but not limited to, cash paid now, cash paid immediately at a point of transaction or at a point of sale, reward points, free or reduced shipping, favored country or government jurisdiction (e.g., re taxation, duties, fees, tariffs, etc.) for doing a transaction, award points, frequent flyer miles …)”, etc. (at 0309), and using “[a]ny appropriate settlement model” (at 0376).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622